         Case 1:19-cv-00683-CJN Document 29 Filed 12/07/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,
                                                        Civil Action No. 1:19-cv-00683 (CJN)
                          Petitioners,
                   v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Respondent.


                                         STATUS REPORT

1.     Petitioners ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V., and

ConocoPhillips Gulf of Paria B.V. (collectively, “Petitioners”) file this Status Report pursuant to

the Court’s October 22, 2020 Minute Order, which requested that Petitioners file an update with

the Court by December 7, 2020, concerning the application by the Bolivarian Republic of

Venezuela (“Venezuela”) to annul the arbitration award underlying this proceeding.

2.     As noted in Petitioners’ Status Report Regarding Service of Process dated January 17,

2020, ECF No. 21, service was accomplished on Venezuela on January 10, 2020. In that Status

Report, Petitioners also noted that the International Centre for Settlement of Investment Disputes

(“ICSID”) informed Petitioners on December 16, 2019, that it had registered Venezuela’s

application to annul the award (the “Application”). Venezuela’s Application included a request

that enforcement of the award be stayed pending a decision on its Application. Under Article

52(5) of the ICSID Convention, enforcement of the award was automatically provisionally

stayed until the ad hoc Committee appointed by ICSID to rule on Venezuela’s Application

issued a decision regarding whether the stay should be continued.




                                                1
          Case 1:19-cv-00683-CJN Document 29 Filed 12/07/20 Page 2 of 3




3.     The parties filed multiple rounds of submissions concerning Venezuela’s request to

continue the stay of enforcement of the award,1 and a hearing on Venezuela’s request was held

on September 30, 2020.


4.     On November 2, 2020, the ad hoc Committee decided to lift the stay of enforcement on

condition that Petitioners provide certain assurances to the ad hoc Committee. See Ex. A

(Decision on Venezuela’s Request to Continue the Stay of Enforcement of the Award), ¶ 67. In

summary, the ad hoc Committee’s decision requires Petitioners to provide a guarantee that

Petitioners will repay to Venezuela funds collected through enforcement of the award if such

repayment becomes necessary due to annulment of the award.           To that end, the ad hoc

Committee has requested (inter alia) that Petitioners provide to the Committee an authorization

from the United States Treasury’s Office of Foreign Assets Control (“OFAC”) allowing

Petitioners to make such a repayment.2 Petitioners await OFAC’s response to their request for

that authorization.


5.     Petitioners will update the Court once the OFAC authorization is received and all the

conditions set by the Committee for the lifting of the stay have been met, or earlier at the

direction of the Court.




1
       Among Venezuela’s submissions was an acknowledgement of the proceeding before this
       Court.
2
       The United States’ current Venezuela-related sanctions regulations require Petitioners to
       have OFAC authorization to make payments of funds to sanctioned entities, including the
       Government of Venezuela (defined under OFAC sanctions to include the Maduro
       regime). There is an existing general license authorizing transactions with the Guaidó
       administration.

                                               2
        Case 1:19-cv-00683-CJN Document 29 Filed 12/07/20 Page 3 of 3




Dated: December 7, 2020
       New York, New York
                             Respectfully submitted,
                             By:        /s/ Elliot Friedman

                             FRESHFIELDS BRUCKHAUS DERINGER US LLP
                             Elliot Friedman (D.C. Bar No. NY0106)
                             Sam Prevatt (admitted pro hac vice)
                             Cameron Russell (D.C. Bar No. NY0321)
                             601 Lexington Avenue
                             31st Floor
                             New York, New York 10022
                             Tel: 212-277-4000
                             Fax: 212-277-4001
                             elliot.friedman@freshfields.com
                             sam.prevatt@freshfields.com
                             cameron.russell@freshfields.com
                             D. Brian King (admitted pro hac vice)
                             New York University School of Law,
                             40 Washington Square South
                             New York, New York 10012
                             Tel: 212-992-8175
                             brian.king@dbkingarbitration.com
                             KOBRE & KIM LLP
                             Michael S. Kim (D.C. Bar No. 1032401)
                             Marcus J. Green (D.C. Bar No. 999223)
                             Josef M. Klazen (D.C. Bar No. 1003749)
                             1919 M Street, NW
                             Washington, DC 20036
                             Tel: 202-664-1900
                             michael.kim@kobrekim.com
                             marcus.green@kobrekim.com
                             josef.klazen@kobrekim.com
                             Attorneys   for   ConocoPhillips   Petrozuata   B.V.,
                             ConocoPhillips Hamaca B.V., and ConocoPhillips Gulf of
                             Paria B.V.




                                       3
